       Case 2:19-cv-02602-JWB-ADM Document 68 Filed 09/14/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 ARNULFO RAMOS RIOS,

         Plaintiff,

         v.                                                Case No. 19-2602-JWB-ADM

 REX RAMAGE, ET AL.,

         Defendants.




                               MEMORANDUM AND ORDER

       This matter comes before the court on Tony L. Atterbury and Jay Sizemore’s (“Movants”)

Motion for Leave to Communicate with Plaintiff. (ECF 60.)1 These attorneys of record for

Plaintiff Arnulfo Ramos Rios seek a court order authorizing them to contact Rios to confirm

whether he seeks to terminate their relationship.       Attorney Matthew L. Bretz entered his

appearance on Rios’s behalf, and he opposes the motion on the grounds that Rios clearly and

unequivocally terminated Movants’ representation. For the reasons set forth below, Movants’

motion is denied. Rios discharged Movants as his attorneys, and they have not invoked any

applicable procedural rule that would support granting their requested relief.2 The issues presented

are more properly directed to the Kansas Disciplinary Administrator’s Office.




   1
      Movants’ request for oral argument is denied. The record is clear and oral argument would
not materially aid the undersigned in resolving this dispute.
    2
      Because Movants are not entitled to the relief they seek, the court rules without awaiting
their reply.
      Case 2:19-cv-02602-JWB-ADM Document 68 Filed 09/14/20 Page 2 of 7




I.     BACKGROUND

       This case arises from an auto collision on December 21, 2018, in which Rios was seriously

injured. At the time, he was a minor. His natural mother and legal guardian, Marla Ubaldo Ramos,

retained Movants to represent Rios. Rios settled his claims against the driver of the vehicle in

which he was riding as a passenger. On October 4, 2019, Rios filed this lawsuit asserting claims

against the driver of the other vehicle and his employer.

       In January of 2020, Rios reached the age of majority. On August 11, Bretz emailed

Movants to tell them that Rios had retained Bretz’s law firm to prosecute this case. (ECF 60-1.)

Bretz attached an Attorney File Release Authorization signed by Rios that refers to Movants’ law

firm as his “former attorney” and authorizes the law firm to transfer his files and records to Bretz.

The form concludes, “I further direct that you not contact me further in any manner and that you

have no further contact with any of the insurance companies involved in this matter.” (ECF 61-1,

at 2.) The next day, Bretz entered his appearance. (ECF 59.)

       Movants have not yet withdrawn as counsel of record. They point out that Rios suffered a

severe traumatic brain injury in the automobile accident, that they are holding settlement funds in

trust that are subject to liens, that they have devoted significant resources to litigating and settling

Rios’s claims, and that Bretz falsely purported to take over case from Atterbury on a prior occasion.

Movants contend that, in view of these considerations, the boilerplate Attorney File Release

Authorization is not sufficiently clear and unequivocal that Rios intended to terminate Movants’

representation. They therefore believe that “they have a duty to [Rios] to inquire further and

confirm his understanding of the situation and direction to them.” (ECF 60, at 4.) But they contend

that Bretz’s threats of ethics complaints against them has prevented them from meaningfully

investigating this issue. They therefore seek a court order granting them leave to communicate




                                                   2
      Case 2:19-cv-02602-JWB-ADM Document 68 Filed 09/14/20 Page 3 of 7




directly with Rios because they believe they have a duty to make sure that Rios understands and

intends for them to withdraw as counsel of record.

II.    KRPC 4.2 PROHIBITS THE REQUESTED COMMUNICATION

       This court’s local rules adopt the Kansas Rules of Professional Conduct (“KRPC”). D.

KAN. RULE 83.6.1(a). KRPC 4.2 provides that, “[i]n representing a client, a lawyer shall not

communicate about the subject of the representation with a person the lawyer knows to be

represented by another lawyer in the matter, unless the lawyer has the consent of the other lawyer

or is authorized to do so by law or a court order.” KRPC 4.2. Movants seek relief pursuant to

Comment 6 to KRPC 4.2, which provides as follows:

               A lawyer who is uncertain whether a communication with a
               represented person is permissible may seek a court order. A lawyer
               may also seek a court order in exceptional circumstances to
               authorize a communication that would otherwise be prohibited by
               this Rule, for example, where communication with a person
               represented by counsel is necessary to avoid reasonably certain
               injury.

In other words, a lawyer may seek a court order authorizing communication with a person who is

known to be represented by counsel either (1) to clarify whether the communication is allowed, or

(2) in exceptional circumstances where the communication would otherwise be prohibited.

       A.      KRPC 4.2 Clearly Prohibits Movants From Communicating With Rios

       Movants are not entitled to relief on the first of these grounds—that is, to clarify whether

the communication is allowed. It is not. By its plain terms, KRPC 4.2 prohibits a lawyer

(Movants) from communicating about the subject of the representation (this lawsuit) with a person

(Rios) the lawyer knows to be represented by another lawyer in the matter (Bretz). Rios clearly

and unequivocally discharged Movants via the Attorney File Release Authorization. Furthermore,

in response to Movants’ argument that this boilerplate form was somehow insufficient, Bretz’s

response brief included a further statement from Rios in which he states that he “decided to switch


                                                3
      Case 2:19-cv-02602-JWB-ADM Document 68 Filed 09/14/20 Page 4 of 7




attorneys on my own free will, I was not obligated or confused,” and then he briefly explains the

reasons why he decided to switch attorneys. As such, Movants are required to withdraw from

representing him in this action. See KRPC 1.16(a)(3) (“a lawyer . . . shall withdraw from the

representation of a client if . . . the lawyer is discharged”).

        Ethics opinions that have considered analogous rules have uniformly held that this rule

prohibits a lawyer who has been discharged from contacting a former client to discuss matters

relating to the prior representation without the successor counsel’s consent. See Rhode Island

Supreme Court Ethics Advisory Panel, Op. No. 2002-04 (2002) (when successor counsel writes to

original lawyer asking for file and encloses signed request from client, original lawyer may not

contact former client without successor’s permission); Illinois State Bar Assoc. Op. No. 96-09

(1997) (discharged lawyer seeking fees from former client is restricted in doing so by Rule 4.2).

There may be limited exceptions to this rule—for example, to seek payment of unpaid fees and

expenses where there is no reason to believe the successor counsel is representing the client with

respect to payment of those fees. See Prof’l Ethics Committee, New York City Bar Ass’n,

Contacting Former Clients Represented by Successor Counsel, Formal Op. No. 2011-01 (2011).

But no such exception applies to allow Movants’ requested communication here. Movants, by

their own admission, seek to exercise their “duty of diligence” to explore whether Rios really

understands and wants to discharge them and have them withdraw as counsel of record. This

violates the very purpose of the Rule 4.2, which is to protect “a person who has chosen to be

represented by a lawyer in a matter against possible overreaching by other lawyers who are

participating in the matter” and “interference by those lawyers with the client-lawyer relationship.”

KRPC 4.2, cmt. 1; see also Illinois State Bar Assoc. Op. No. 96-09 (1997) (prohibiting

communication initiated by the discharged lawyer that appeared “motivated by a desire on his part




                                                    4
      Case 2:19-cv-02602-JWB-ADM Document 68 Filed 09/14/20 Page 5 of 7




to either protect his claim for fees and expenses and/or to convince the client to allow him to

resume handling the files”).

        B.      Movants Have Not Demonstrated That Exceptional Circumstances Exist to
                Warrant Their Requested Communication

        The court turns, then, to the second avenue for relief set forth in Comment 6 to KRPC 4.2,

which is whether Movants have shown that exceptional circumstances exist that would warrant the

court authorizing their otherwise-prohibited communication with Rios. No such exceptional

circumstances exist here, and certainly none sufficient to override the purpose of KRPC 4.2.

        The overriding thrust of Movants’ arguments is to question whether Rios really discharged

them because they believe his decision is suspicious. To the extent Movants are implying that

Bretz committed some type of ethical violation, a party would typically raise this issue via a motion

to disqualify counsel. See, e.g., Clark v. Newman Univ., Inc., No. 19-1033-JWB-GEB, 2020 WL

729737, at *5 (D. Kan. Feb. 13, 2020) (granting in part and denying in part plaintiff’s motion to

disqualify defense counsel’s law firm); Riley v. PK Management, LLC, No. 18-cv-2337-KHV-TJJ,

2019 WL 4256367, at *1 (D. Kan. Sept. 9, 2019) (denying motion to disqualify counsel for ethics

violation). But that remedy is unavailable here for at least two reasons.

        First, such motions are typically made to disqualify opposing counsel. In contrast, here,

Bretz has replaced Movants as counsel. As such, as explained above, the ethics rules require

Movants to withdraw as counsel of record and not contact Rios about this lawsuit.

        Second, this court’s role in supervising attorneys is primarily concerned with whether the

alleged misconduct threatens to taint the present lawsuit with a serious ethical violation. See

Biocore Med. Techs., Inc. v. Khosrowshahi, 181 F.R.D. 660, 664 (D. Kan. 1998). Movants’ vague

and unsupported allegations of “suspicious” circumstances do not persuade the court that any

ethical violation is afoot that threatens to taint the judicial process in this case. Bretz is a licensed



                                                   5
      Case 2:19-cv-02602-JWB-ADM Document 68 Filed 09/14/20 Page 6 of 7




attorney and officer of this court who represented in a court filing that Rios hired him and

terminated his relationship with Movants, and Bretz submitted a signed statement from Rios to

that effect. (ECF 61-14, at 1.) Movants’ arguments amount to speculation that Rios may not

understand the consequences of his actions. But, critically, Rios is a legal adult who has not been

declared to lack capacity. He is therefore free to select the lawyer of his choice and to discharge

Movants at any time, with or without cause. See KRPC 1.16, cmt. 4.

       The other procedural vehicle that is typically invoked to clarify whether an attorney may

contact someone who is known to be represented by counsel occurs in the scope of discovery.

Such issues may arise concerning counsel’s communications with fact witnesses who happen to

be class members or the opposing party’s employees, among other situations directly related to

prosecuting or defending a case. See, e,g., RESTATEMENT (THIRD)         OF THE   LAW GOVERNING

LAWYERS § 99 (2000) (explaining that a court may issue an order permitting defense counsel to

have limited contact with class members or appoint a psychiatrist designated by the prosecutor to

conduct a pretrial evaluation of a represented defendant).       For example, parties may seek

clarification from the court as to whether counsel may attempt to gather evidence via ex parte

interviews of former employees of an organization that is represented by counsel in the action.

See, e.g., Aiken v. Business & Industry Health Group, Inc., 885 F. Supp. 1474, 1474-80 (D. Kan.

1995) (denying motion for a protective order to ban such contact); Hammond v. City of Junction

City, 167 F. Supp. 2d 1271, 1283 (D. Kan. 2001) (granting motion for protective order prohibiting

plaintiff’s counsel’s contact with a municipal defendant’s HR director); see also, e.g., Kaveney v.

Murphy, 97 F. Supp. 2d 88 (D. Mass. 2000) (ruling on plaintiff’s motion for a protective order

permitting counsel to conduct ex parte interviews with certain city police officers). But Movants




                                                6
         Case 2:19-cv-02602-JWB-ADM Document 68 Filed 09/14/20 Page 7 of 7




are not seeking to contact Rios in order to take discovery relevant to the claims or defenses in this

case. Instead, they seek to interfere with his counsel of choice.

III.     CONCLUSION

         In sum, the court denies Movants’ motion because KRPC 4.2 clearly prohibits them from

contacting Rios. Furthermore, they have not invoked any recognized procedural vehicle to

overcome this clear prohibition in KRPC 4.2. Movants and Bretz both state that they have

contacted the Kansas Disciplinary Administrator’s Office about each others’ conduct. The court

agrees that this is the more appropriate avenue to address their respective concerns, which also

raise issues related to a trust fund Movants administer for Rios and the attorneys’ feud over a

separate client.   “This Court generally defers ethical issues to the appropriate disciplinary

administrator except in those cases where the challenged conduct threatens to taint the judicial

process.” Am. Plastic Equip., Inc. v. Toytrackerz, LLC, No. CIV.A. 07-2253-DJW, 2009 WL

902424, at *8 (D. Kan. Mar. 31, 2009). It is not this court’s role to resolve ancillary disputes

concerning client representation. W. T. Grant Co. v. Haines, 531 F.2d 671, 677 (2d Cir. 1976)

(“The business of the court is to dispose of litigation and not to act as a general overseer of the

ethics of those who practice here unless the questioned behavior taints the trial of the cause before

it.”).

         IT IS THEREFORE ORDERED that Tony L. Atterbury and Jay Sizemore’s Motion for

Leave to Communicate with Plaintiff (ECF 60) is denied.

         IT IS SO ORDERED.

         Dated September 14, 2020, at Topeka, Kansas.

                                                              s/ Angel D. Mitchell
                                                              Angel D. Mitchell
                                                              U.S. Magistrate Judge




                                                 7
